 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1081 
In the House of Representatives, U. S.,

March 10, 2010
 
RESOLUTION 
Supporting the goals and ideals of National Teen Dating Violence Awareness and Prevention Month. 
 
 
Whereas dating, domestic, and sexual violence affect women regardless of age, and teens and young women are especially vulnerable; 
Whereas approximately 1 in 3 adolescent girls in the United States is a victim of physical, emotional, or verbal abuse from a dating partner, a figure that far exceeds victimization rates for other types of violence affecting youth; 
Whereas nationwide, 1 in 10 high school students (9.9 percent) has been hit, slapped, or physically hurt on purpose by a boyfriend or girlfriend; 
Whereas more than 1 in 4 teenagers have been in a relationship where a partner is verbally abusive; 
Whereas 20 percent of teen girls exposed to physical dating violence did not attend school on 1 or more occasions during a 30-day period because they felt unsafe either at school, or on the way to or from school; 
Whereas violent relationships in adolescence can have serious ramifications for victims, including higher risk for substance abuse, eating disorders, risky sexual behavior, suicide, and adult revictimization; 
Whereas teen girls who are physically and sexually abused are up to 6 times more likely to become pregnant, and more than 2 times as likely to report a sexually transmitted disease, than teen girls who are not abused; 
Whereas nearly 3 in 4 children, ages 11 to 14 (hereinafter referred to as tweens), say that dating relationships usually begin at age 14 or younger, and approximately 72 percent of 8th and 9th grade students report dating; 
Whereas 1 in 5 tweens say their friends are victims of dating violence and nearly ½ of tweens who are in relationships know friends who are verbally abused; 
Whereas more than 3 times as many tweens (20 percent) as parents of tweens (6 percent) admit that parents know little or nothing about the dating relationships of tweens; 
Whereas teen dating abuse most often takes place in the home of one of the teens in the dating relationship; 
Whereas a majority of parents surveyed believe they have had a conversation with their teen about what it means to be in a healthy relationship, but the majority of teens surveyed said that they have not had a conversation about dating abuse with a parent in the past year; 
Whereas digital abuse and sexting are becoming new frontiers for teen dating abuse; 
Whereas 1 in 4 teens in a relationship say they have been called names, harassed, or put down by their dating partner through cellular phones and texting; 
Whereas 3 in 10 young people have sent or received nude pictures of other young people on their cellular phones or online, and 61 percent who have sexted report being pressured to do so at least once; 
Whereas targets of digital abuse are almost 3 times as likely to contemplate suicide as those who have not encountered such abuse (8 percent versus 3 percent), and targets of digital abuse are nearly 3 times more likely to have considered dropping out of school; 
Whereas the severity of violence among intimate partners has been shown to be greater in cases where the pattern of violence has been established in adolescence; 
Whereas primary prevention programs are a key part of addressing teen dating violence, and many successful community examples include education, community outreach, and social marketing campaigns that account for the cultural appropriateness of programs; 
Whereas in addition to prevention programs, skilled assessment and intervention programs are necessary for youth victims and abusers; 
Whereas the alarming trend of unhealthy and abusive youth relationships exists in communities across the country, and affects youth of every race, culture, sex, and socioeconomic status; and 
Whereas the establishment of National Teen Dating Violence Awareness and Prevention Month in February will benefit schools, communities, families, and youth throughout the Nation: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Teen Dating Violence Awareness and Prevention Week to raise awareness of teen dating violence in the United States; 
(2)supports and encourages communities to empower teens to develop healthy relationships; and 
(3)encourages the people of the United States, State and local officials, middle schools and high schools, law enforcement agencies, and other interested groups to observe National Teen Dating Violence Awareness and Prevention Week with appropriate programs and activities that promote awareness and prevention of the crime of teen dating violence. 
 
Lorraine C. Miller,Clerk.
